                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

BERNICE STRANGIS,

                       Plaintiff,
      v.
                                                          Case No. 17-cv-690-wmc
ANDREW SAUL,
Commissioner of Social Security

                       Defendant.



                                JUDGMENT IN A CIVIL CASE



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Bernice Strangis and against defendant Andrew Saul, Commissioner of Social Security

reversing the decision of the Commissioner and remanding this case for further

proceedings under sentence four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g).




          s/ K. Frederickson, Deputy Clerk                      September 30, 2019
           Peter Oppeneer, Clerk of Court                             Date
